                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

            Plaintiff,

       v.                                    Civil Action No.: 18-CV-5587

EQUITYBUILD, INC., EQUITYBUILD               Hon. John Z. Lee
FINANCE, LLC, JEROME H. COHEN, and
SHAUN D. COHEN,                              Magistrate Judge Young B. Kim

            Defendants.

                VENTUS HOLDINGS, LLC'S RESPONSE TO THE MINUTE
                      ORDER ENTERED SEPTEMBER 23, 2020


       Ventus Holdings, LLC, (“Ventus”) through its attorney, Michael B. Elman &

Associates, Ltd., for its response to the minute order entered September 23, 2020,

states as follows:

       1.         On September 23, 2020, 2020 the Court entered a Minute Order (Docket

#801) which stated, in part, that the parties should identify more broadly all motions

and/or issues that the Court still needs to address.

       2.         On June 11, 2020 the Receiver filed its Eighth Motion to Confirm Sale of

Certain Real Estate (the "Motion") (Docket #712).

       3.         On June 23, 2020 Ventus filed a Motion to Intervene. Attached to the

motion as Exhibit A was its objection to the Receiver's motion (Docket #721).

      4.          On July 8, 2020 Pioneer Acquisitions and Southside Properties each filed

motions to intervene. (Docket #732 & 734).




                                              1
   5.    On July 10, 2020 the Court entered a Minute Order granting all three motions

to intervene. (Docket #742).

   6.    On July 17, 2020 Ventus filed its Objection to the Motion (Docket #746);

Southside filed a memorandum in support of the Motion (Docket #747) and Thorofare

Asset filed a memorandum in support of the Motion (Docket #748).

   7.    On August 14, 2020 Ventus filed a supplemental reply to the Motion (Docket

#763).

   8.    On August 25, 2020 Southside filed a motion to strike Ventus's supplemental

reply (Docket #772).

   9.       On September 8, 2020 the Court entered a Minute Order advising that it

would review Southside's motion to strike. (Docket #782).

   10.     On September 23, 2020 the Court entered the Minute Order referenced in

paragraph 1.

   WHEREFORE, Ventus Holdings, LLC respectfully requests that the Court enter an

order to address the pleadings filed in connection with The Receiver's Eighth Motion to




                                           2
Confirm Sale of Certain Real Estate.



Dated: September 30, 2020



                                           Respectfully submitted,

                                           VENTUS HOLDINGS, LLC


                                           /s/ Michael B. Elman
                                           Michael B. Elman
                                           Attorney for Ventus Holdings, LLC

Michael B. Elman & Associates, Ltd.
10 South LaSalle Street, Suite 1420
Chicago, Illinois 60603
(312) 541-0903
mbelaw100.com




                                       3
                                CERTIFICATE OF SERVICE


   I hereby certify that on September 30, 2020, the undersigned electronically filed
Ventus Holdings, LLC's Response to the Minute Order Entered on September 23, 2020
with the Clerk of the United States District Court for the Northern District of Illinois, via
the CM/ECF system.




                                                            /s/ Michael B. Elman
                                                            Attorney for Intervenor
                                                            Ventus Holdings, LLC


Michael B. Elman & Associates, Ltd.
10 South LaSalle Street
Suite 1420
Chicago, Illinois 60606
(312)541-0903
mbelaw100@aol.com




                                               4
